Citation Nr: 0728767	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-18 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for first and second 
residual burn scarring on the face, currently evaluated at 10 
percent disabling.

2.  Entitlement to an increased rating for first and second 
degree residual burn scarring on the hands, currently 
evaluated as 10 percent disabling, to include the issue of 
whether a separate rating is warranted for each hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served from July 5, 1958 to July 19, 1958, in the 
Army National Guard and from July 8, 1960 to July 23, 1960, 
in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.

As will discussed below, the issue of whether the veteran is 
entitled to a separate rating for each hand, based on the 
first and degree residual burn scarring on both hands, may be 
reasonably inferred fro the evidence of record.  Accordingly, 
the Board construes this issue for purposes of this appeal as 
listed on the cover page.

In a December 2005 646 Form, the veteran's representative 
appears to have raised the issue of whether new and material 
has been received to reopen a previously denied claim of 
service connection for an eye condition.  (See Statement of 
Representative dated 12/4/05, pp. 9-10).  This matter is 
referred to the RO for appropriate action.

The issue of the entitlement to increased rating for first 
and second degree residual burn scarring on the face , 
currently evaluated at 10 percent disabling, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


FINDING OF FACT

The veteran has residual burn scarring on both the right and 
left hand with mild thinning and deep pigmentation.




CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for first 
and second degree residual burn scarring on the right hand 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7802, Note (1) (2006).

2.  The criteria for a separate 10 percent rating for first 
and second degree residual burn scarring on the left hand are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 
4.118, Diagnostic Code 7802, Note (1) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. § 3.159.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claims.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance 'if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  

Here, the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in August 2004.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

The Board has considered the above legislation with regard to 
the matter on appeal; and, finds that no further assistance 
in developing the facts pertinent to this limited matter is 
required at this time given the favorable action taken below.

II.  Skin Disability

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448- 
58449 (Sept. 16, 2002).  The current claim for an increased 
rating for residual burn scarring on both hands was filed in 
July 2004.  Thus, the revised regulations are applicable to 
this claim. 
 
As for new rating criteria in effect on August 30, 2002, 
Diagnostic Code 7801 provides that scars, other than the head 
face, or neck, that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 square cm) 
warrant a 10 percent disability rating.  A 20 percent rating 
is warranted for area or areas exceeding 12 square inches (77 
square cm), a 30 percent rating is warranted for an area or 
areas exceeding 72 square inches (465 square cm), and a 40 
percent rating is warranted for an area or area exceeding 144 
square inches (929 square cm).  38 C.F.R. § 4.118 (2003 & 
2006).  Scars that are in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (1) (2006).

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2006).

Under Diagnostic Code 7803, scars that are superficial or 
unstable, warrant a 10 percent disability evaluation.  Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (see § 4.68 of this part 
on the amputation rule).  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.  
Id. 

The Board finds that the level of the veteran's service 
connected residual burn scars on both hands more closely 
approximates the criteria for a 10 percent rating under 38 
C.F.R. § 4.118, DC 7802; see 38 C.F.R. § 4.7.  The September 
2004 VA examination revealed that the veteran has burn scars 
on both the left and right hand with mild thinning and deep 
pigmentation.  The scars, however, do not interfere with 
mobility.  A 10 percent rating is the maximum compensable 
rating that the veteran can receive for a superficial burn 
scar under DC 7802.  However, based on the provisions of DC 
7802, the veteran is entitled to a separate 10 percent rating 
for the residual burn scarring on each hand, to be combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, DC 
7802, Note (1). 






ORDER

A separate 10 percent rating for first and second degree 
residual burn scarring on the right hand (formerly rated as 
burns, first and second degree, both hands) is granted, 
subject to the provisions governing the award of monetary 
benefits.

A separate 10 rating for first and second degree residual 
burn scarring on the left hand (formerly rated as burns, 
first and second degree, both hands) is granted, subject to 
the provisions governing the award of monetary benefits.


REMAND

The veteran also seeks entitlement to an increased evaluation 
in excess of 10 percent for service connected first and 
second degree burns on face.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006). 

The Board notes that the veteran underwent a VA skin 
examination in September 2004.  However, the VA skin 
examination does not include unretouched color photographs of 
the veteran's burn scars on the face or other pertinent 
information necessary to evaluate the facial burn claim.  
Therefore, a remand must be undertaken to obtain photographs 
and to determine the extent of disfigurement. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA scars 
examination for the facial scars.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following information: 
 
(a)	The examiner should describe 
the size of each facial scar 
(length and width) in inches or 
centimeters.  For each scar, the 
examiner should report whether 
the surface contour of the scar 
is elevated or depressed on 
palpation and whether the scar is 
adherent to underlying tissue.

(b)	The examiner should also report 
whether the skin of the scar is 
hypo- or hyper-pigmented; whether 
the skin texture is abnormal 
(irregular, atrophic, shiny, 
scaly, etc.); whether the 
underlying soft tissue is 
missing; and whether the skin of 
the scar is indurated and 
inflexible.  If any of these 
abnormalities are detected, the 
examiner should report the 
area/size of the abnormality in 
square inches or square 
centimeters. 
 
(c)	The examiner should 
indicate whether the facial scars 
cause disfigurement with visible 
or palpable tissue loss or gross 
distortion or asymmetry of one 
feature or paired set of features 
(nose, chin, forehead, eyes 
(including eyelids), ears, 
cheeks, and lips).   
 
(d)	The examiner should report 
whether there is a frequent loss 
of covering of skin over the 
scar, if the scar is painful on 
objective examination, and 
whether the scar limits the 
function of the part affected. 

Unretouched color photographs of the 
veteran's scars should be taken and the 
photos should be included with the 
examination report.
 
A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason(s) why. 

2.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  
Particularly, the RO should send the 
veteran a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


